DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 2, 4, 7 – 8, and 15 have been cancelled. Claims 1, 10 and 11 have been amended. Claims 3, 5 – 6, 9, and 12 – 14 are as previously presented. Claims 10 – 11 remain withdrawn. Therefore, claims 1, 3, 5 – 6, 9, and 12 – 14 are currently pending and have been considered below.

Response to Amendment
	The amendment filed on 10/14/2021 has been entered. Applicant’s amendment overcomes the previously set-forth claim objections and 112(b) rejections. Applicant has cancelled claim 15, rendering the 112(a) rejection of claim 15 moot. The 112(a) rejection of claim 1 remains.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5 – 6, and 12 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “wherein the mechanical guide is insertable into the gap joint between walls thereof.” The disclosure as filed does not support this limitation. Please see the ‘Response to Arguments’ section below for further discussion.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wepfer et al. (US 3,684,855) in view of GB 907,911 and Allen (US 3,266,759).
Regarding claim 1, Wepfer discloses a submergible arc welding torch [title, Figs. 8 and 10 (same embodiment) [Col. 2, line 64 – Col. 3, line 2]] comprising:
a support body (see annotated Fig. 10, element 54);
two wire-guiding lances departing from the support body, and held in adjacent engagement with one another by a plurality of fasteners (see annotated Fig. 10, elements 24 are held in adjacent engagement with one another by a plurality of fasteners as shown),
wherein each of the wire-guiding lances has incorporated therein an internal cavity for the insertion of a welding wire, and wherein at an end of each of the wire-guiding lances a welding wire delivery nozzle is provided (see annotated Fig. 10, welding wires / electrodes 51, welding 
a feeler lance support (see annotated Fig. 10, support arm 57) departing from the support body such that the support body is disposed at a first distal end of the feeler lance support, the feeler lance support extending along a longitudinal axis (shown as dotted line) and the pair of wire-guiding lances (see Fig. 11, which shows feeler lance support/support arm 57, and elements 24 which are part of the wire-guiding lances; Fig. 11 shows that a portion of 57 extends along 24), the feeler lance support incorporating a mechanical guide (see annotated Fig. 10, wheel probe 53), placed at a second distal end of the said feeler lance support, adapted to allow continuous alignment of the welding wire delivery nozzles with respect to a welding area (“Seam follower 52 has a wheel probe 53 which runs between the pipe edges at seam 2 and adjusts the welding heads in order to maintain electrodes 51 in proper position over seam 2” [Col. 8, lines 34-37]); and 
a flow delivery duct arranged between the feeler lance support and the two wire-guiding lances (see annotated Fig. 8, flow delivery duct 33 [Col. 4, lines 31-37]), 
wherein the wire-guiding lances, the feeler lance support, and the flow delivery duct each are connected to the support body so as to move with the torch when it is moved and to be aligned along a direction along which the torch is moved (“flux hopper 32 is attached at the forward end of carriage 13 and has a conduit 33” [Col. 4, lines 33-34]; Fig. 10 shows the wire-guiding lances and the feeler support are connected to support body 54; flow delivery duct 33 is connected via flux hopper 32, which is attached to carriage 13, wherein carriage 13 is attached to support body 54 (see Fig. 10), 
wherein the mechanical guide is connected to a translation system transverse to the narrow gap joint (Fig. 8, travel beam 12, carriage 13, rollers 14 [Col. 3, lines 53-55]; Fig. 3 shows a side-view of the invention of Figs. 8 and 10; Fig. 3 shows carriage 13 aligned transverse to the joint; that is, in Fig. 3, carriage 13 is shown as having a horizontal extension, while the joint extends into the page).

    PNG
    media_image1.png
    463
    915
    media_image1.png
    Greyscale

Fig. 10 of Wepfer

    PNG
    media_image2.png
    537
    701
    media_image2.png
    Greyscale

Fig. 8 of Wepfer
Wepfer does not expressly disclose wherein the translation system comprises: two preloaded springs disposed within the support body at respective locations spaced from the longitudinal axis, and arranged in opposite directions from one another, said preloaded springs each being arranged at an angle intersecting the longitudinal axis and permitting the mechanical guide itself to keep a defined 
wherein the mechanical guide is insertable into the gap joint between walls thereof, so that the torch is able to keep a constant position at the center of the gap joint by ensuring a constant distance of the torch itself, and the welding wire, with respect to the walls to be welded, irrespective of the movement of the workpiece to be welded.

GB 907,911 is directed toward a submerged arc welding apparatus [Title; page 1, line 27]. GB 907,911 discloses a translation system including a spring permitting a mechanical guide to maintain a welding head in correct location relative to a workpiece (“bracket 41 is fixed to the end of a shaft 42 pivotally mounted in a frame 66 and supported for limited longitudinal floating movement by a spring 55 and by a guide wheel 125 adjustably attached to the bracket 41 and shaped to engage the work and maintain the welding head in correct location relative to the work” [Abstract]); Fig. 5 shows spring 55). GB 907,911 also discloses wherein the mechanical guide is insertable into a joint to be welded (guide wheel 125 fits in the trough defined by web 16 and the adjacent parts of tubes 15, 15’ which are to be welded [page 4, lines 72-81; page 2, lines 81-83]).
Allen is directed toward a vibration controlling mount [Title]. Allen solves the same problem as the Applicant, which is how to prevent undesired movement [Applicant’s specification, paragraph bridging pages 4 and 5; Allen at Col. 1, lines 7-13]. Allen discloses two springs (Fig. 2, springs 30) that are mounted opposite sides of a plate (Fig. 2, plate 10). Allen states, “The springs are constructed and arranged to oppose maximum vibration-absorbing resistance in the direction of the major vibrational forces inherent in the operation of the supported machine or apparatus” [Col. 4, lines 46-50], and that the springs are “[f]or counteracting the horizontal vibrational forces of loads” [Col. 4, lines 27-28].
Therefore, given GB 907,911’s disclosure that it is known in the art of submerged arc welding to utilize a spring to maintain a desired position of the welding device, and given Allen’s disclosure that it is known to utilize two springs arranged in opposite directions from one another to counteract undesired horizontal motion, it would have been prima facie obvious to one of ordinary skill in the art before the 

Wepfer does not expressly disclose wherein the plurality of fasteners are a plurality of screws and pins.
However, this is merely the simple substitution of one known element for another to achieve the predictable result of fastening the wire-guiding lances.
In addition to structural limitations, claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “for butt welding a gap joint.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

Regarding claim 3, Wepfer discloses further including a connection element; configured to maintain the feeler lance support in connection with the flow delivery duct (see annotated Fig. 10, below; the connection element is shown connecting the feeler lance support to support body 54; the flow delivery duct is also connected to support body 54 as described in the rejection of claim 1; therefore, the feeler lance is maintained in connection with the flow delivery duct via the connection element shown in annotated Fig. 10 below).
Wepfer does not expressly disclose wherein the connection element is a screw and pin connection element.
However, this is merely the simple substitution of one known element for another to achieve the predictable result of maintaining a connection between the feeler lance support and the flow delivery duct.


    PNG
    media_image3.png
    462
    773
    media_image3.png
    Greyscale

Fig. 10 of Wepfer (for claim 3)

Regarding claim 12, Wepfer discloses wherein each of the two wire-guiding lances, the feeler lance support, and the flow delivery duct extend along a common longitudinal direction from the support body (Figs. 3 and 11 show side-views of the invention of Figs. 8 and 10; Fig. 3 shows wire-guiding lance 24 and flow delivery duct 33, and Fig. 11 shows feeler lance support 57 and wire-guiding lance 24; Figs. 3, 8, 10, and 11 together indicate that each of the two wire-guiding lances, the feeler lance support, and the flow delivery duct extend along a common longitudinal direction from the support body).
Regarding claim 13, Wepfer discloses wherein each of the two wire-guiding lances, the feeler lance support, and the flow delivery duct are arranged in direct or indirect adjacency relative to one another (see Figs. 3, 8, 10, and 11).
Wepfer does not expressly discloses wherein each of the two wire-guiding lances, the feeler lance support, and the flow delivery duct define a generally flat body extending from the support body.
However, Figs. 3 and 11 indicate that the two wire-guiding lances, the feeler lance support, and the flow delivery duct are generally flat such that they extend from support body 54 to perform seam welding. Regarding that the two wire-guiding lances, the feeler lance support, and the flow delivery duct define a generally flat body, it would have been prima facie obvious to one of ordinary skill in the art to include this limitation, since it has been held that forming in one piece an article that has formerly been formed in more than one piece and put together involves only routine skill in the art. The courts have held “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” MPEP 2144.04-V-B.

Regarding claim 14, Wepfer discloses wherein each of the two wire-guiding lances, the feeler lance support, and the flow delivery duct are jointly linearly-translatable with one another via the translation system (as described in the rejection of claim 1, the translation system comprises travel beam 12, carriage 13, rollers 14 (shown in Fig. 8); the flow delivery duct is connected to carriage 13 as described in the rejection of claim 1; the two wire-guiding lances and the feeler lance support are connected to carriage 13 via support body 54; carriage 13 is translated along travel beam 12 (Fig. 8 and Col. 3, lines 53-57); therefore, each of the two wire-guiding lances, the feeler lance support, and the flow delivery duct are jointly linearly-translatable with one another via the translation system).

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wepfer / GB 907,911 / Allen in further view of Raudsepp et al. (US 2015/0343550).
Regarding claim 5, Wepfer does not expressly disclose wherein the plurality of the screws and pins include two alignment pins provided between the two wire-guiding lances.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the plurality of the screws and pins include two alignment pins provided between the two wire-guiding lances. This is merely an alternate means for the two wire-guiding lances to be connected.

Regarding claim 6, Wepfer does not expressly disclose further including an insulating strip disposed along a line of demarcation extending along and between the two wire-guiding lances.
Raudsepp discloses an insulating strip disposed along a line of demarcation extending along and between two wire-guiding lances (Fig. 2 shows a welding head comprising two portions 53a, 53b which are electrically insulated from each other by insulating body 15 [0059, 0087]; note: Fig. 3 is described as being based on Fig. 2 but with an additional third electrode [0090]; though not expressly stated with regard to Fig. 2, this indicates that elements 53a, 53b of Fig. 2 house first and second electrodes, and can therefore be considered as each comprising one of two lances).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an insulating strip disposed along a line of demarcation extending along and between the two wire-guiding lances. This is merely an alternate means for the two wire-guiding lances to be connected while remaining electrically insulated.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wepfer in view of Aarnio (US 2008/0169335).
Regarding claim 9, Wepfer discloses a welding system configured to support the submersible arc welding torch of claim 1, the system including an upper rod (Figs. 8 and 10, shaft 55) configured to suspend the welding torch (shaft 55 is secured to carriage 13 and support body 54 [Col. 8, lines 38-46]). Wepfer also discloses rollers (Fig. 2, rollers 14) that are rotatably attached to carriage 13 [Col. 3, lines 53-54].
Wepfer does not expressly disclose a roller conveyor configured to rotate a body to be welded.
Aarnio discloses a roller conveyor configured to rotate a body to be welded (“Apparatus 10 includes a movement structure, such as a conveyor system 18 that moves a weld member, such as a large sheet of steel 20, into and through stationary weld zone 12” [0013]; “Conveyor system 18 may include multiple rollers 22” [0014]; “Conveyor system 18 may further include datum structure, such as datum rollers 28” [0015]; “Conveyor system 18 may also include biasing structure, such as biasing rollers 32 ... that may bias steel sheet 20 in a direction 35 against datum rollers 28” [0015]; “datum rollers 28 and biasing rollers 32 may each define a vertical rotational axis 36” [0015]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a roller conveyor configured to rotate a body to be welded. This allows the body being welded to be positioned as desired.
It is noted that claim 9 recites, “a welding system configured to support the submersible arc welding torch of claim 1, the system including ....” Therefore, claim 9 does not require the welding system of claim 1. Rather, claim 9 is directed toward a welding system that is configured to support (that is, capable of supporting) the submersible arc welding torch of claim 1.

Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
On pages 5 – 7, Applicant argues against the 112(a) rejection of claim 1 regarding the limitation, “wherein the mechanical guide is insertable into the gap joint between walls thereof.” Applicant states:

    PNG
    media_image4.png
    297
    646
    media_image4.png
    Greyscale


However, the figures are merely depictive, and do not necessarily indicate that the mechanical guide is insertable into the gap joint between walls thereof. While Applicant states, “the mechanical guide 12 must be positioned within the gap joint and between its walls in order to perform its explicitly disclosed function,” the disclosure as filed does not indicate this.

On pages 8 – 11, Applicant addresses the 103 rejection of claim 1. In view of Applicant’s arguments regarding the Chelborg reference, and the amendments to claim 1, the rejection of claim 1 is withdrawn. However, a new ground(s) of rejection is made in view of Applicant’s amendments and newly-found prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761